Opinion by
Beaver,
We have this day filed an opinion in this case, affirming the judgment entered upon the verdict rendered by the jury in favor of Charles H. Miller, the father of Charles Horace Miller, who was injured in an accident caused, as is alleged by the plaintiffs, by the negligence of the defendant. A verdict was rendered in the same case for the son, who is the person upon whom the injury was inflicted.
The sole question submitted to the jury in the case was that of the negligence of the defendant and the compensation for the damages arising from the injury thereby occasioned.
For the reasons stated in the opinion filed in the appeal from the judgment of the father, ante, p. 152, the judgment in this case is also affirmed.
Judgment affirmed.